Case 6:20-cr-00077-WWB-GJK

Document 69-4 Filed 11/17/20 Page 1 of 6 PagelD 500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date From Message Attachment
in GX 2B

1 | 5/4/2020 |mywife73
Richard Lutz

2 | 5/4/2020 |mywife73 (attachment) I
Richard Lutz

3. | 5/4/2020 |dcjohn1997 Hey need u to hold up 4 fingers near her thanks

4 | 5/4/2020 |mywife73 Ok
Richard Lutz

5 5/4/2020 |mywife73 (attachment) 2
Richard Lutz

6 | 5/4/2020 |dcjohn1997 Cool thanks

7 | 5/4/2020 |dcejohn1997 Mine is 8

8 | 5/4/2020 |dcjohn1997 Yours

9 | 5/4/2020 |dcjohn1997 (attachment) 3

10 | 5/4/2020 |dcjohn1997 She is sexy

11 | 5/4/2020 ° |mywife73 (attachment) 4
Richard Lutz

12 | 5/4/2020 |dcjohn1997 Cutie

13 | 5/4/2020 |dcjohn1997 What all u get to do

14 | 5/4/2020 |mywife73 Cum on her when she is sleeping. But sometimes I
Richard Lutz {cum on her from behind.

15 | 5/4/2020 |dcjohn1997 Yes I get to do he same when she is asleep. I also

feel her up and rub cock on her.

16 | 5/4/2020 |dcjohn1997 How old is yours

17 | 5/4/2020 |dcjohn1997 Im 33 USA

18 | 5/4/2020 |mywife73 12
Richard Lutz

19 | 5/4/2020 |mywife73 Im 41 usa
Richard Lutz

20 | 5/4/2020 |dcjohn1997 Nice

21 | 5/4/2020 |mywife73 I get her naked sometimes
Richard Lutz

22 | 5/4/2020 |dcjohn1997 Nice!!!

23 | 5/4/2020 |dcjohn1997 I've pulled her panties to the side

24 | 5/4/2020 |mywife73 Fuck yes I would love to see sometime
Richard Lutz

25 | 5/4/2020 |dcjohn1997 Sure

26 | 5/4/2020 |dcjohn1997 U have any of yours from the past

27 | 5/4/2020 |mywife73 No but I can get some new stuff
Richard Lutz

28 | 5/4/2020 |dcjohn1997 Ah ok I was just wondering

 

 
Case 6:20-cr-00077-WWB-GJK

Document 69-4 Filed 11/17/20 Page 2 of 6 PagelD 501

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date From Message Attachment
in GX 2B

29 | 5/4/2020 |mywife73 (attachment) 5
Richard Lutz

30 | 5/4/2020 |dcjohn1997 So sexy

31 | 5/4/2020 |mywife73 Got a pair of her panties to jerk off with
Richard Lutz

32 | 5/4/2020 |dcjohn1997 (attachment) 6

33 | 5/4/2020 |mywife73 (attachment) 7
Richard Lutz

34 | 5/4/2020 |dcjohn1997 Mmmm

35 | 5/4/2020 |mywife73 I jerked off on the top of head this weekend while
Richard Lutz _|she was eating lunch. She never even noticed

36 | 5/4/2020 |dcjohn1997 So hot!!

37 | 5/4/2020 |mywife73 Ill do it again soon for you
Richard Lutz

38 | 5/4/2020 |dcjohn1997 Mmmm

39 | 5/4/2020 |mywife73 (attachment) 8
Richard Lutz

40 | 5/4/2020 |dcjohn1997 Mmm

41 | 5/4/2020 |dcjohn1997 Looks so good on her panties

42 | 5/4/2020 |mywife73 (attachment) 9
Richard Lutz

43 | 5/4/2020 |mywife73 Precum
Richard Lutz

44 | 5/4/2020 |dcjohn1997 Nice!!!

45 | 5/4/2020 |mywife73 (attachment) 10
Richard Lutz

46 | 5/4/2020 |dcjohn1997 Mmmmmm

47 | 5/4/2020 |dcjohn1997 Damn

48 | 5/4/2020 |mywife73 (attachment) 11
Richard Lutz

49 | 5/4/2020 |dcjohn1997 What she doing

50 | 5/4/2020 |mywife73 (attachment) 12
Richard Lutz

51 | 5/4/2020 |dcjohn1997 Nice ass

52 | 5/4/2020 |mywife73 I was about to cum on her but mom came home
Richard Lutz

53. | 5/4/2020 |dcjohn1997 Damn

54 | 5/4/2020 |mywife73 (attachment) 13
Richard Lutz

55 | 5/4/2020 |mywife73 (attachment) 14
Richard Lutz

 

 
Case 6:20-cr-00077-WWB-GJK

Document 69-4 Filed 11/17/20 Page 3 of 6 PagelD 502

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date From Message Attachment
in GX 2B
56 | 5/4/2020 |dcjohn1997 Wow she is cute
57 | 5/4/2020 |dcjohn1997 Love her blond hair
58 | 5/4/2020 |dcjohn1997 Mmmmmm hot!!
59 | 5/4/2020 |mywife73 I love cumming in her hair
Richard Lutz
60 | 5/4/2020 |dcjohn1997 Me to so hot!!!!
61 | 5/5/2020 |dcjohn1997 Morning
62 | 5/5/2020 |mywife73 Good morning
Richard Lutz
63 | 5/5/2020 |mywife73 (attachment) 15
Richard Lutz
64 | 5/5/2020 |mywife73 (attachment) 16
Richard Lutz
65 | 5/5/2020 |mywife73 (attachment) LF
Richard Lutz
66 | 5/5/2020 |dcjohn1997 (attachment) 18
67 | 5/5/2020 |dcjohn1997 How are u
68 | 5/5/2020 |mywife73 Doing great and horny
Richard Lutz
69 | 5/5/2020 |dcjohn1997 Lol same
70 | 5/5/2020 |mywife73 Thank you for the pic!!!
Richard Lutz
71 | 5/5/2020 |dcjohn1997 How was your night
72 | 5/5/2020 |dcjohn1997 Your welcome
73 | 5/5/2020 |mywife73 Lots of jerking lol
Richard Lutz
74 | 5/5/2020 |dcjohn1997 Lol nice!!!! Same
7D | 3/5/2020 |dcjohn1l997 What are u up to today
76 | 5/5/2020 |mywife73 At work right now but when I get home III beinh
Richard Lutz |taking more live pics of my daughter
77 | 5/5/2020 |dcjohn1997 Mmmm
78 | 5/6/2020 |mywife73 Im just waiting for her mom to not be home and III
Richard Lutz |get you so really great pics and videos
79 | 5/6/2020 |dcjohn1997 Lol I understand for sure
80 | 5/6/2020 |mywife73 Lol my cock is about to explode. She has been
Richard Lutz {looking so yammy
81 | 5/6/2020 |dcjohn1997 Mmmmm she is sexy as hell
82 | 5/6/2020 |mywife73 Longer than normal hugs and a lot more. Lol I
Richard Lutz | will get some good stuff
83 | 5/6/2020 |dcjohn1997 Lol that's so hot. You have other daughters too?
When did you get to start with her
84 | 5/6/2020 |dcjohn1997 Love her hair

 

 
Case 6:20-cr-00077-WWB-GJK

Document 69-4 Filed 11/17/20 Page 4 of 6 PagelD 503

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date From Message Attachment
in GX 2B
85 | 5/6/2020 |mywife73 When she was 7
Richard Lutz
86 | 5/6/2020 |dcjohn1997 Mmmmmm
87 | 5/6/2020 |mywife73 Yes I have a 21 year old and 15 year old
Richard Lutz _|stepdaughters and a stepgrand baby
88 | 5/6/2020 |dcjohn1997 Nice!!!
89 | 5/6/2020 |mywife73 (attachment) 19
Richard Lutz
90 | 5/6/2020 |mywife73 (attachment) 20
Richard Lutz
91} 5/6/2020 |mywife73 (attachment) 21
Richard Lutz
92 | 5/6/2020 |dcjohn1997 Damn!!!
93 | 5/6/2020 |dcjohn1997 She is a sexy lil thing
94 | 5/6/2020 |mywife73 Oh yes
’ {Richard Lutz
95 | 5/6/2020 |mywife73 Lilttle hands feel so good around my cock too
Richard Lutz
96 | 5/6/2020 |dcjohn1997 Mmmmmmmmm
97 | 5/6/2020 |dcjohn1997 You get alone time with her
98 | 5/6/2020 |mywife73 Yes
Richard Lutz
99 | 5/6/2020 |dcjohn1997 I bet that looked so good seeing her hands around
it
100} 5/6/2020 |mywife73 Ill let you see
Richard Lutz
101 | 5/6/2020 |dcjohn1997 Mmmmmm
102 | 5/6/2020 |dcjohn1997 You have any from the past of her
103 | 5/6/2020 |mywife73 No I delete everything. I do not want the wife to
Richard Lutz {find them
104 | 5/6/2020 |dcjohn1997 Yes very smart
105 | 5/6/2020 |mywife73 I almost got caught having my daughter sucking
Richard Lutz |me off in the shed
106 | 5/6/2020 |mywife73 Never again will I be that dumb
Richard Lutz
107 | 5/6/2020 |dcjohn1997 No way
108 | 5/6/2020 |dcjohn1997 How that happpen

 

 
Case 6:20-cr-00077-WWB-GJK

Document 69-4 Filed 11/17/20 Page 5 of 6 PagelD 504

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date From Message Attachment
in GX 2B
109 | 5/6/2020 |mywife73 I thought my wife had left to go to her moms
Richard Lutz |house. So I was working in the shed. My daughter
came out to ask for a snack. Lol so I was giving her
one. I heard the back door to the house open and
Ill be damned my wife forgot something and was
telling me she was leaving again. I barely got my
cock out of her mouth and back in my pants when
she walked up.
110 | 5/6/2020 |dcjohn1997 Holy luck that was close. How old was daughter
111 | 5/6/2020 |mywife73 9
Richard Lutz
112} 5/6/2020 |dcjohn1997 My ex found some kiddy stuff on the computer but
I told her I got a virus. Luckily it was only a few
image
113 | 5/6/2020 |mywife73 Lol that was close too
Richard Lutz
114) 5/6/2020 |dcjohn1997 That is awesome. Is your daughter cool about not
telling on you? That's my fear. Does she still play
with you or did you have to end it and just sneak
around?
115 | 5/6/2020 |mywife73 I still do stuff but she is getting older and I dont
Richard Lutz | want her to tell. I would tell her shecwas making
daddy happy
116 | 5/6/2020 |mywife73 She would do anything
Richard Lutz
117 | 5/6/2020 |dcjohn1997 That's really cool. When is the last time you got to
play with her when she was awake? Mine was like
4
118 | 5/6/2020 |mywife73 She doesn’t freakout still. I still cum on her a lot
Richard Lutz
119 | 5/6/2020 |dcjohn1997 Mmmm does she know
120} 5/6/2020 |mywife73 Yes I cum right on her head while she is eating
Richard Lutz —_|lunch
121 | 5/6/2020 |mywife73 She does not care. I just wont fuck her
Richard Lutz
122 | 5/6/2020 |dcjohn1997 Mmmmmmmmm
123 | 5/6/2020 |dcjohn1997 That's so hot!!
124 | 5/6/2020 |dcjohn1997 Your lucky man I have to sneak everything when
she is sleeping

 

 
Case 6:20-cr-00077-WWB-GJK

Document 69-4 Filed 11/17/20 Page 6 of 6 PagelD 505

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date From Message Attachment
in GX 2B

125 | 5/6/2020 |mywife73 Ill show you soon
Richard Lutz

126 | 5/6/2020 |dcjohn1997 :)

127 |_ 5/6/2020 |dcjohn1997 I'm so bored at work lol

128 | 5/6/2020 |mywife73 (attachment) 22
Richard Lutz

129 | 5/6/2020 |mywife73 (attachment) 23
Richard Lutz

130 | 5/6/2020 |mywife73 (attachment) 24
Richard Lutz

131 | 5/6/2020 |mywife73 (attachment) 20
Richard Lutz

132 | 5/6/2020 |dcjohn1997 Mmmm

133 | 5/6/2020 |dcjohn1997 Damn she is cute

134 | 5/6/2020 |dcjohn1997 (attachment) 26

135 | 5/6/2020 |dcjohn1997 (attachment) Zi

136 | 5/6/2020 |dcjohn1997 (attachment) 28

137 | 5/6/2020 |dcjohn1997 She was a bit younger there lol

138 | 5/6/2020 |mywife73 Very yummy
Richard Lutz

139 | 5/6/2020 |dcjohn1997 Yes

 

 
